UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-2141


PRINCE NAPHAZI,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 18, 2011                     Decided:   June 14, 2011


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander   M.   Chanthunya,   Silver   Spring,   Maryland,  for
Petitioner.   Tony West, Assistant Attorney General, Anthony P.
Nicastro, Senior Litigation Counsel, Jeffery R. Leist, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Prince    Naphazi,       a   native         and     citizen     of    Zimbabwe,

petitions for review of an order of the Board of Immigration

Appeals       dismissing       his     appeal       from    the     Immigration           Judge’s

denial of his applications for relief from removal.

               Naphazi    first       challenges          the     determination       that      he

failed to establish eligibility for asylum.                             To obtain reversal

of   a   determination         denying      eligibility           for   relief,      an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”              INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).       We have reviewed the evidence of record and conclude

that Naphazi fails to show that the evidence compels a contrary

result.        Having failed to qualify for asylum, Naphazi cannot

meet the more stringent standard for withholding of removal.

Chen     v.    INS,     195    F.3d     198,    205        (4th    Cir.    1999);         INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

               Accordingly,       we    deny        the    petition      for    review.         We

dispense       with     oral     argument       because           the   facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                           PETITION DENIED




                                                2